Citation Nr: 0810649	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-39 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for arthritis of multiple 
joints, to include arthritis of the left hip.

2.  Entitlement to service connection for drug dependence.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
January 1979.

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision by the RO.

The veteran testified at a Travel Board hearing held at the 
RO during January 2008 before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the veteran's VA claims folder.

Issues not on appeal

By a February 2007 decision, the RO denied service connection 
for bipolar disorder and for diabetes mellitus.  To the 
Board's knowledge, the veteran did not file a notice of 
disagreement (NOD), and the RO's decision on these issues 
became final.  Therefore, those issues have been resolved, 
and they will be discussed no further herein.  See 38 C.F.R. 
§§ 20.200, 20.1103 (2007).


FINDINGS OF FACT

1.  In an unappealed January 1995 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for arthritis of multiple joints, including 
arthritis of the hip.  

2.  The evidence received since the January 1995 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for 
arthritis of multiple joints, including arthritis of the left 
hip.

3.  The veteran has a long history of substance abuse.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision denying the claim for 
service connection for arthritis of multiple joints, 
including arthritis of the left hip, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the January 1995 rating decision 
is not new and material, and the claim for service connection 
for arthritis of multiple joints, including arthritis of the 
left hip, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  As a matter of law, service connection is precluded for 
the veteran's drug dependence.  38 U.S.C.A. § 105(a) (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a previously-denied claim of 
entitlement to service connection for arthritis of multiple 
joints, including left hip arthritis.  He also seeks service 
connection for drug dependence.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in July 
2003 and March 2006, which were specifically intended to 
address the requirements of the VCAA.  In the July 2003 
letter, the RO advised the veteran of what the evidence must 
show to establish service connection in general and service 
connection for arthritis of multiple joints, and for drug 
abuse in particular.  

Moreover, the July 2003 VCAA letter informed the veteran of 
the need to submit new and material evidence to reopen the 
previously-denied claim of service connection for arthritis 
of multiple joints.  The July 2003 VCAA letter specifically 
informed the veteran as top what would constitute both 
"new" and "material" evidence.  See the July 11, 2003 VCAA 
letter, page 1.  This advisement satisfied the requirements 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
claimants must be specifically informed of what is required 
to reopen their previously-denied claims.  

Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.

As for the evidence to be provided by the veteran, he was 
specifically advised in the July 2003 letter to submit VA 
Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.

In the July 2003 VCAA letter, the veteran was notified that 
VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records, 
employment records, and records from Federal agencies.  In 
that letter, the veteran was also advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, and VA medical 
centers (including private facilities where VA authorized 
treatment).  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the July 2003 VCAA letter, the RO advised the veteran that 
he could obtain and submit any evidence himself.  In the 
March 2006 VCAA letter, the veteran was specifically told to 
send any evidence in his possession that concerned the level 
of his disability or when it began.  These requests are 
unlimited and open ended; that is, they can reasonably be 
read to encompass any and all evidence in the veteran's 
possession.  The VCAA letters thus complied with the "give 
us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in August 2003, 
after the July 2003 VCAA letter.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

As to the arthritis claim, elements (1) and (2), veteran 
status and existence of a disability are not at issue.  
Element (3), relationship to service  is in dispute and was 
addressed by the VCAA letters described above.  Moreover, the 
RO specifically addressed elements (4) and (5) in the March 
2006 letter.

As for the timing of the VCAA notice, the RO sent a letter to 
the veteran in March 2006.  Therefore, the essential fairness 
of the adjudication was not affected.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran and his representative have pointed to no prejudice 
or due process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice as 
to five elements in Dingess/Hartman.

In any event, in light of the Board's denial of these issues 
elements (4) and (5) remain moot.

The Board further notes that, although as discussed above 
appropriate VCAA notice was provided, VCAA notice was not 
required with regard to the veteran's claim of entitlement to 
service connection for drug dependency.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (Aug. 30, 2001), the Court held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  S will be further explained 
below, the Board finds that such is the case as to the issue 
of the veteran's claimed entitlement to service connection 
for drug dependency.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

As noted above, VA's duty to assist does not attach to the 
arthritis claim until such time as it reopened.

In any event, the Board finds that reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
medical records, VA outpatient medical records, private 
treatment records and provided him with a VA examination 
relating to his claim of service connection for arthritis in 
January 2005 The veteran was provided a VA examination 
because he noted in his November 2004 substantive appeal that 
he had not been provided a recent compensation and pension 
examination to determine any new medical conditions.  The RO 
subsequently readjudicated the veteran's claims in an April 
2005 supplemental statement of the case.
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  He 
exercised the option of a personal hearing and was afforded 
one in January 2008 as was detailed in the Introduction.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for arthritis of multiple 
joints, to include arthritis of the left hip.

Initial matter - clarification of issue on appeal

In a January 1995 rating decision, the RO initially denied 
two separate claims of entitlement to service connection: for 
arthritis of multiple joints and for arthritis of the left 
hip.  In connection with the veteran's claim to reopen, these 
matters have been consolidated.  See the September 2004 
statement of the case and the April 2005 supplemental 
statement of the case.  Since the claim of arthritis of 
multiple joints obviously encompasses the matter of arthritis 
of the left hip, the Board agrees.  In addition, the 
veteran's representative agreed with this approach.  See the 
January 15, 2008 hearing transcript, page 2.



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2007)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's current 
claim to reopen was initiated in June 2003, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

Procedural history

The veteran filed an initial claim of entitlement to service 
connection for arthritis of multiple joints and of the left 
hip in April 1994.  That claim was denied by the RO in 
January 1995.  The veteran was notified of that decision and 
provided his appellate rights in a January 1995 letter.  He 
did not appeal that denial, and that denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

This is the last final decision on the issue of arthritis in 
the record.  Therefore, all evidence received since January 
1995 will be considered.  As a practical matter, no relevant 
evidence was received from 1995 to June 2003, when the 
veteran filed his claim to reopen. 

The "old" evidence

The evidence of record at the time of the final RO decision 
in January 1995 consisted of the veteran's service medical 
records [SMRs]; and outpatient treatment reports and 
hospitalization reports from the Dallas VAMC covering the 
period from July 31, 1986 to January 18, 1993.  

The veteran's SMRs show that he was treated for a bruise of 
the right elbow and tendonitis of the right wrist.  There was 
no evidence of a diagnosis of, or treatment for, arthritis of 
any joint in service.  The medical records from the Dallas 
VAMC reveal a diagnosis of arthritis of multiple joints, 
including the left hip.  The earliest mention of arthritis in 
these records is a November 1989 report noting left hip post-
traumatic arthritis.  This was over a decade after the 
veteran left military service in January 1989, and well after 
within the one year presumptive period found in 38 C.F.R. 
§ 3.309(a).  

In December 1990 the veteran was noted to have a history of 
arthritis (degenerative joint disease) in the left shoulder, 
right hip, and bilateral knees.  In March 1993, the veteran 
was diagnosed with chronic arthritis.

The January 1995 decision

In the January 1995 rating decision, the RO denied the 
veteran's claim based on the lack of any evidence of 
complaints, diagnosis, or treatment for arthritis in service, 
or within the one year presumptive period after service.  The 
veteran was informed of that decision and of his appeal 
rights by letter from VA dated January 9, 1995.  He did not 
appeal.  

The veteran filed his current application to reopen his claim 
of service connection for arthritis of multiple joints, 
including arthritis of the left hip, in June 2003.  The RO 
denied reopening in its August 2003 decision, which the 
veteran appealed.  Additional evidence which has been 
received since January 1995 will be discussed below.  

Analysis

The veteran's claim of entitlement to service connection for 
arthritis of multiple joints, including arthritis of the left 
hip, was denied in January 1995 due to lack of evidence that 
his arthritis was incurred or aggravated in his active 
military service.  

Evidence added to the record since the January 1995 decision 
includes treatment records from the Dallas VAMC dated from 
March 24, 2003 to September 12, 2007; the report of a VA 
compensation and pension examination conducted in January 
2005; and the veteran's statements and hearing testimony.  

The VA treatment records refer to chronic arthritis.  A July 
2003 magnetic resonance imaging (MRI) study showed multi-
level degenerative changes of the cervical spine.  This 
evidence, although new, is repetitive of evidence which was 
already in the file.  The existence of arthritis was not at 
issue in January 1995.
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence]. 

The VA examiner in January 2005 opined that the veteran's 
current joint complaints of the cervical spine, lumbar spine, 
and left arm, were less likely than not related to his 
military service, and that it was less likely that his left 
hip was related to military service.  This opinion is against 
the claim in that the examiner states the veteran's arthritis 
has no connection to his military service.  It therefore 
cannot be considered to be new and material evidence.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to a claimant is not new and material].

At the January 2008 hearing, the veteran testified that he 
believed his arthritis was caused by having had to lift (with 
the help of others) howitzer projectiles weighing about 200 
pounds into the breech of the gun, because the appropriate 
machinery was not provided.  He testified that he did not 
seek treatment for arthritis until 1989.  This testimony is 
essentially reiterative of contentions made by the veteran in 
1995
To the effect that his arthritis began in service and thus 
cannot be considered to be new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).

It is also well established that laypersons such as the 
veteran are not competent to opine on medical matters such as 
the date of onset of a claimed disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The veteran's own statements to this effect are accordingly 
entitled to no weight of probative value.  Moreover, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  As such, the veteran's 
assertion is not material evidence.

In short, after a careful review of the evidence which has 
been received since the January 1995 decision denying the 
veteran's claim of entitlement to service connection for 
arthritis of multiple joints, including arthritis of the left 
hip, the Board concludes that new and material evidence has 
not been submitted to reopen the claim.  The evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim, namely that the veteran's arthritis was incurred 
in or aggravated by his active military service.  The claim 
is not reopened, and the benefit sought on appeal remains 
denied.

Additional comment

As discussed above, although the veteran was accorded a VA 
C&P examination during January 2005 in connection with his 
application to reopen, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  

In particular, the veteran is advised that if he wishes to 
continue to pursue his claim he should submit medical 
evidence that his arthritis of the lumbar and cervical spines 
is related to his military service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].

2.  Entitlement to service connection for drug dependence.

The veteran is seeking entitlement to service connection for 
drug dependence.  In essence, he contends that he became drug 
dependent during military service and that he should be 
compensated therefor.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

However, the law and regulations provide that compensation 
shall not be paid if the disability was the result of the 
person's own willful misconduct, to include the abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. 
§§ 3.1(n), 3.301 (2007); see also VAOPGPREC 2-97 (January 16, 
1997).

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2007).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

The United States Court of Appeals for the Federal Circuit 
has held that there can be service connection for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, the 
Federal Circuit further stated that compensation may be 
awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381.

Analysis

The record is replete with references to the veteran's 
polysubstance abuse and related problems such as unemployment 
and homelessness.

The veteran testified at the January 2008 hearing that he 
incurred a drug habit during service.  The veteran 
essentially contends that because his drug habit began in 
service due to stress, boredom, and the 1970s drug culture 
when he was stationed in Germany, he should receive 
compensation therefor.    

Review of his SMRs does not show any diagnosis or treatment 
for substance abuse.  However, there is a notation in 
November 1978 that the veteran's commander sent him for a 
sobriety determination.  Although the examiner found no 
conclusive neurologic evidence of intoxication, for the 
purposes of this decision the Board has no reason to doubt 
that he began using drugs in service.
 
However, even assuming that the veteran's life-altering 
substance abuse started in service, as has been discussed 
above no disability compensation can be paid if a current 
disability is the result of a veteran's own willful 
misconduct, including the abuse of drugs.  See 38 U.S.C.A. § 
105(a) (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2007); 
VAOPGPREC 2-97.

The veteran filed his claim of service connection for drug 
dependency in June 2003, long after October 31, 1990, the 
date the OBRA changes went into effect. Accordingly, service 
connection may not be granted.  See 38 U.S.C.A. § 105(a) 
(West 2002); 38 C.F.R. § 3.1(m) (2007); VAOPGCPREC 2-98.

The Board additionally observes that the veteran does not 
contend that his substance abuse is due to a service-
connected disability.  In fact, there are no service-
connected disabilities.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).

Under the circumstances here presented, there is no legal 
basis upon which the veteran can establish entitlement to 
service connection for drug dependency.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The benefits sought on 
appeal are accordingly denied.


ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
multiple joint arthritis, including arthritis of the left 
hip, is not reopened.  The benefit sought on appeal remains 
denied.

Entitlement to service connection for drug dependency is 
denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


